FILED

MAY 1 6 2011
UNITED STATES DISTRICT CoURT

_ , id t&B k toy
F°R THE ”‘STR‘CT °F C°'~UMB‘A éi‘{'.."€e §’.,F».‘L‘T>.St..tto?'&.,'.t’?,.b..

ANTHONY ANTONIO MARTIN,

Plaintiff, :
v. : Civil Action No. l l-03 l 8

PUBLIC DEFENDER SERVICE, et al.,

Defendants.

MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the c0mplaint.

Plaintiff brings this action under 42 U.S.C. § 1983 against the Public Defender Service
and two attorneys who represented him in the Superior Court of the District of Columbia. He
alleges that counsel advised him that he would be sentenced to time served pursuant to a plea
bargain agreement, yet the court imposed a sentence of 10 months’ incarceration. In addition, he
alleges that defendants advised him to participate in a drug treatment program even though he
neither has a drug problem nor fits the criteria of the program. He demands compensatory
damages of $300 million.

"To state a claim under [S]ection 1983, a plaintiff must allege both (l) that he was
deprived of a right secured by the Constitution or laws of the United States, and (2) that the
defendant acted ‘under color of the law of a state, territory or the District of Columbia." Hoai v.
Vo, 935 F.Zd 308, 312 (D.C. Cir. 1991) (citing Adickes v. S.H. Kress & C0., 398 U.S. 144, 150
(l970)), cert. denied, 503 U.S. 967 (1992); Wesl v. Atkins, 487 U.S. 42, 48 (1988).

The Supreme Court instructs that "a public defender does not act under color of state law

when performing a lawyer’s traditional functions as counsel to a defendant in a criminal
proceeding." Polk Counly v. Doa'son, 454 U.S. 312, 325 (1981). Courts in this Circuit are bound
by the Supreme Court’s ruling, and have dismissed civil rights claims against defense counsel on
the ground that these attorneys are not state actors when representing clients. See Miles v. Ugast,
No. 98-5347, 1998 WL 929826, at *1 (D.C. Cir. Dec. 9, 1998) (per curiam), cert. denied, 528
U.S. 828 (1999); Simmons v. Beshourz', No. 06-0380, 2006 WL 751335, at *1 (D.D.C. Mar. 23,
2006), ajj"d, 200 Fed. Appx. 3 (D.C. Cir. Oct. 5, 2006); Rice v. Dist. of Columbia Pub. Defender
Serv., 531 F. Supp. 2d 202, 204 (D.D.C. 2008). And even if the Public Defender Service were
acting under color of District of Columbia law, it could not be held liable for the attorneys’
actions. "Section 1983 will not support a claim based on a respondeat superior theory of
liability." Doa'son, 454 U.S. at 325 (citing Monell v. New York Cily Dep ’t of S0c. Servs., 436
U.S. 65 8, 694 (1978)). Therefore, to the extent that plaintiffs claim against the Public Defender
Service rests on a respondeat superior theory, his claims fail. See id.

An Order accompanies this Memorandum Opinion.

Z/C°~”  /)/w